Citation Nr: 0023287	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-08 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from July 1948 to 
December 1951.  He died in July 1998.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Small cell lung carcinoma which caused the veteran's 
death in July 1998 was not diagnosed or shown during the 
veteran's military service or within one year after his 
separation from service.

2.  The medical evidence does not show that a service-
connected disability caused or contributed to cause the 
veteran's death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

During his lifetime the veteran established entitlement to 
service connection for residuals of frostbite of the feet 
which had been rated as 30 percent disabling since 1991, and 
for post-traumatic stress disorder (PTSD) which had been 
rated as 10 percent disabling since 1997.  The official 
certificate of death shows that the veteran died in July 
1998.  The cause of death was reported to be small cell lung 
carcinoma which had its onset approximately one year before 
his death.  No underlying or contributing causes of death 
were reported on the death certificate.

Service medical records reveal no evidence of carcinoma or 
any other lung disorder.  The veteran was treated for 
frostbite during service.  The lungs and chest were reported 
to be normal on the separation examination in October 1951.

There was no indication of pulmonary disease on VA 
examinations in August 1952 and July 1957.  Beginning in 1988 
the veteran was seen occasionally at VA out-patient clinics 
primarily for treatment of frostbite of the feet and, later, 
for PTSD.  A chest x-ray in November 1988 did not reveal any 
significant abnormality of the lungs.  During a period of 
hospitalization at a VA facility in February and March 1989 
it was noted that the veteran had a 50 pack per year history 
of smoking.  Examination of the chest revealed soft wheezes 
diffusely.  In September 1991, it was reported that the 
veteran had quit smoking.  On VA examination in October 1991, 
it was reported that breath sounds were distant and there 
were occasional expiratory wheezes.  A diagnosis of moderate 
emphysema was noted.  On VA examination in April 1993, it was 
reported that there were inspiratory and expiratory wheezes 
over both lung fields, chiefly at the base.  It was reported 
that he smoked a pack of cigarettes a day for the past 49 
years.  Diagnoses included chronic pulmonary emphysema and 
nicotine addiction.

The earliest evidence of small cell lung carcinoma in the 
record is the report on the death certificate dated in July 
1998 which indicates that the disease began approximately one 
year earlier.

The threshold question to be answered in this case with 
regard to the issue of entitlement to service connection for 
the cause of the veteran's death is whether the appellant has 
presented a well-grounded claim; that is, one which is 
plausible.  If she has not presented a well-grounded claim, 
her appeal must fail and there is no duty to assist her 
further in the development of her claim because such 
additional development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  For reasons set forth below, the Board finds that 
the appellant's claim with regard to that issue is not well-
grounded.

To establish service connection for the cause of the 
veteran's death, the appellant must show that a service 
connected disability caused or contributed to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).  In the case of carcinoma, it may 
be presumed to have been incurred in service if it was 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is disability (residuals) as a result of that disease or 
injury.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  There must 
be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(b) (1999); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).

To find that a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing death 
but rather, it must be shown that there was a causal 
connection.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive full 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(c) (1999).

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312(c) (1999).

In this case, the cause of the veteran's death was small cell 
lung carcinoma.  Small cell lung carcinoma was not shown 
during service or within one year after the veteran's 
separation from service.  Neither of the disabilities for 
which the veteran was service-connected was shown to have 
caused the veteran's small cell lung carcinoma or to have 
otherwise contributed to cause his death.  The appellant has 
asserted that the veteran's PTSD caused him to refuse 
treatment for his carcinoma and, thus, hastened his death.  
She has presented no medical evidence to support that 
assertion.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required." Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
The issue of whether any refusal by the veteran to accept or 
failure to cooperate with necessary treatment of his 
carcinoma was caused by PTSD and, if so, whether it hastened 
his death, is just such an issue.  Moreover, the Board notes 
that the appellant has not been shown to be capable of making 
medical conclusions, therefore, her statements regarding 
medical diagnoses and causation are not probative.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, it 
is the decision of the Board that the appellant has failed to 
submit competent medical evidence to the effect that the 
claim is "plausible" or "possible" and that, therefore her 
claim is not well-grounded.

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to her claim.  Grivois v. Brown, 6 Vet. App. 136 
(1994).  However, the VA may be obligated under 38 U.S.C.A. § 
5103(a) (West 1991) to advise a claimant of evidence needed 
to complete her application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  A review of the correspondence in this case, to 
include the statement of the case, shows that the RO 
fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) as the appellant was fully informed of the reason for 
the denial of her claim and was advised of what evidence was 
needed in order to support her claim.  Furthermore, by this 
decision, the Board is informing the appellant of evidence 
which is lacking and that is necessary to make her claim as 
set forth above well-grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

